                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
                                                                         DATE FILED: 12/20/2019

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                           ORDER

                v.                                   13 Cr. 329 (LGS)

UZIEL TAVERAS,

                       Defendant.




   In the event that the defendant, UZIEL TAVERAS, refuses to be produced for the purpose of

being transferred to this Court to appear for proceedings related to the Probation Department’s

violation report, or refuses to be produced for an arraignment upon the specifications contained in

that report, the Court hereby authorizes United States Marshals Service, the Bureau of Prisons,

officers of the New York Department of Corrections, and the Superintendent, Warden, or other

person in charge of the Manhattan Detention Complex, to utilize such force as is necessary and

reasonable to produce said inmate with such additional security provided as necessary to ensure

the safety of the Court and Court personnel, so that he may be transferred to this district and

arraigned upon the specifications contained in the Probation Department’s violation report.



Dated: New York, New York
                20 2019
       December __,

                                             _____________________________________
                                             HONORABLE LORNA G. SCHOFIELD
                                             United States District Judge
                                             Southern District of New York
